Citation Nr: 1000414	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  06-00 122A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent 
for service-connected degenerative joint disease of the left 
shoulder.

2. Entitlement to an initial compensable rating for service-
connected lumbar strain, prior to February 16, 2008.

3. Entitlement to an initial rating in excess of 10 for 
service-connected lumbar strain, from February 16, 2008 
onward.

4. Entitlement to an initial rating in excess of 10 for 
service-connected degenerative joint disease of the left 
knee.

5. Entitlement to an initial compensable rating for service-
connected right knee strain.

6. Entitlement to an initial compensable rating for service-
connected bilateral hearing loss.

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2000 to June 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in December 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.

The December 2004 rating decision, in pertinent part, granted 
service connection for degenerative joint disease of the left 
shoulder and assigned a 10 percent disability evaluation 
effective June 26, 2004, lumbar strain and assigned a 
noncompensable (zero percent) disability evaluation effective 
June 26, 2004, degenerative joint disease of the left knee 
and assigned a noncompensable (zero percent) disability 
evaluation rating effective June 26, 2004, and right knee 
strain and assigned a noncompensable (zero percent) effective 
June 26, 2004.  Thereafter, a June 2007 Decision Review 
Officer decision assigned a 10 percent rating for the left 
knee disability, effective June 26, 2004, and an October 2008 
rating decision assigned a 10 percent rating for the lumbar 
spine disability, effective February 16, 2008.  However, as 
these ratings are still less than the maximum benefit 
available, the appeal is still pending.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993). 

The issue of an increased rating for service-connected 
bilateral hearing loss is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  Prior to December 12, 2005, service-connected 
degenerative joint disease of the left shoulder was 
manifested by subjective complaints of pain at a 5-6 out of 
10 during all movements and made worse by carrying 10 or more 
pounds and with sleeping with the left arm above the 
shoulder, forward flexion to 180 degrees with pain starting 
at 160, abduction to 180 degrees and internal and external 
rotation to 90 degrees, without further limitation due to 
repetition, lack of endurance, weakness, or fatigue. 

2.  From December 12, 2005 onward, service-connected 
degenerative joint disease of the left shoulder, at its most 
severe, is manifested by range of motion to 140 degrees 
flexion, 140 degrees abduction with pain at 80 degrees, and 
90 degrees internal rotation and 80 degrees external 
rotation, with motion additionally limited with repetition 
due to pain, but not due to weakness, fatigue, or lack of 
endurance.  

3.  Prior to February 16, 2008, service-connected lumbar 
strain was manifested by range of motion to at least 90 
degrees flexion, 30 degrees extension, and 30 degrees 
bilateral flexion and rotation, without pain, lack of 
endurance, weakness, or fatigue upon repetition; subjective 
complaints of low back pain at a 3 out of 10 and muscle 
spasms occurring once or twice per month; and X-rays 
revealing L5-S1 facet hypertrophy and mild wedging at T12-L1, 
but no spondylolisthesis. 

4. From February 16, 2008 onward, service-connected lumbar 
strain was manifested by range of motion to at least 90 
degrees flexion, 30 degrees extension, and 30 degrees 
bilateral flexion and rotation, without pain, lack of 
endurance, weakness, or fatigue upon repetition; subjective 
complaints of pain in the lower back was documented as being 
severe, sudden, and sharp, and occurring one to six days per 
week; and flare-ups weekly, precipitated by standing and 
climbing stairs.  

5.  Prior to February 16, 2008, service-connected 
degenerative joint disease of the left knee was manifested by 
crepitus and patellar tenderness, range of motion to at least 
90 degrees flexion and 0 degrees extension, with pain 
starting at no more than 80 degrees, but not further limited 
by weakness, lack of endurance, or incoordination on 
repetition. 

6.  From February 16, 2008 onward, service-connected 
degenerative joint disease of the left knee is manifested by 
degenerative joint disease of the left knee was manifested by 
crepitus and patellar tenderness, range of motion to at least 
90 degrees flexion and 0 degrees extension, with pain 
starting at 20 degrees, but not further limited by weakness, 
lack of endurance, or incoordination on repetition.  

7.  Service-connected right knee strain is manifested by 
range of motion of each knee has been to at least 90 degrees 
flexion and 0 degrees extension, not additionally limited by 
pain, weakness, lack of endurance, or incoordination on 
repetition; and normal X-rays.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for service-connected degenerative joint disease of 
the left shoulder have not been met for the period prior to 
December 12, 2005.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010, 5201 (2009).

2.  The criteria for an initial rating of 20 percent, but no 
greater, for service-connected degenerative joint disease of 
the left shoulder have been met for the period from December 
12, 2005.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2009).

3.  The criteria for an initial compensable rating for 
service-connected lumbar strain prior to February 16, 2008 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237 (2009).

4.  The criteria for an initial rating in excess of 10 
percent for service-connected lumbar strain from February 16, 
2008 onward have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5237 
(2009).
4.  The criteria for an initial rating in excess of 10 
percent for service-connected degenerative joint disease of 
the left knee have not been met for the period prior to 
February 16, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (2009).

5.  The criteria for an initial rating of 20 percent, but no 
greater, for service-connected degenerative joint disease of 
the left knee have been met for the period from February 16, 
2008 onward.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2009).

6.  The criteria for an initial compensable rating for 
service-connected right knee strain have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5299-5257 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
(Court) held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  
VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with a VCAA 
notification letter in July 2004 with regard to his service 
connection claims, prior to the initial unfavorable AOJ 
decision issued in December 2004.  Additional letters were 
sent in May 2008 and June 2008, which were relevant to the 
initial rating claims.

In reviewing the claims file, the Board observes that the 
pre-adjudicatory VCAA notice issued in July 2004 informed the 
Veteran of the type of evidence necessary to establish 
service connection, how VA would assist him in developing his 
claim, and his and VA's obligations in providing such 
evidence for consideration.  With regard to the initial 
rating claims, these claims are generally considered to be 
"downstream" issues from the original grant of benefits.  
VA's General Counsel issued an advisory opinion holding that 
separate notice of VA's duty to assist the Veteran and of his 
concomitant responsibilities in the development of his claim 
involving such downstream issues is not required when the 
Veteran was provided adequate VCAA notice following receipt 
of the original claim.  See VAOPGCPREC 8-2003.  Further, 
where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  See Goodwin v. Peake, 22 Vet. App. 128 
(2008), citing Dunlap v. Nicholson, 21 Vet. App. 112, 119 
(2007).  In this case, the Veteran has not alleged that he 
has suffered any prejudice as to the lack of pre-adjudicatory 
notice as to disability ratings and effective dates.  

Moreover, the Board notes that no duty to assist arises upon 
receipt of a Notice of Disagreement.  38 C.F.R. § 3.159(b)(3) 
(2009); see 73 Fed. Reg. 23353 (adding paragraph (3) under § 
3.159(b).  Nevertheless, the Board finds that no prejudice to 
the Veteran has resulted from the inadequate timing of the 
notice with respect to disability ratings.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the AOJ, the Board 
must consider whether the Veteran has been prejudiced 
thereby).  In this regard, the Board notes that, as a matter 
of law, providing the Veteran with VCAA-compliant notice 
prior to a readjudication "cures" any timing problem 
resulting from any deficiency in notice content or the lack 
of notice prior to an initial adjudication.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007); citing Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A statement of 
the case (SOC) and supplemental SOC (SSOC) constitute 
"readjudication decisions" that comply with all due process 
requirements if preceded by adequate VCAA notice.  See 
Mayfield, 499 F. 3d.  In the present case, the Veteran was 
provided an SSOC in March 2009, thereby rendering the 
deficient timing of the notice harmless.

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Based on the above, the Board finds that 
further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claims and providing him 
with a VA examination.  The Veteran's service treatment 
records, VA medical records, and VA examination reports dated 
in July 2004, December 2005,  February 2008, April 2008, and 
February 2009 were reviewed by both the AOJ and the Board in 
connection with adjudication of the claims. 

With regard to the VA examinations, the Board notes that once 
VA undertakes to provide a VA examination, it must ensure 
that the examination is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  In this case, the examiners documented 
the Veteran's subjective complaints and medical history, and 
evaluated the Veteran.  Thereafter, in the reports they 
provided information sufficient in detail and relevance to 
the rating criteria to allow for determination of the 
appropriate disability ratings to be assigned.  The Board 
observes that none of the examination reports indicate that 
the claims file was reviewed.  However, this factor alone 
does not render any of the examinations inadequate.  In an 
initial rating claim, the findings at the examination are 
most relevant to reaching an equitable outcome.  Nothing 
suggests that the lack of a claims file resulted in the 
examiners documenting findings inconsistent with the medical 
history outlined in the claims file; thus, the Board does not 
find that the VA examination reports to be inadequate.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issues on appeal has been met.  38 C.F.R. § 3.159 
(c)(4) (2009).  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claims without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.

II. Orthopedic Disability Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the 
Veteran's favor.  38 C.F.R. 
§ 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the Veteran's service-connected disabilities.  
Also, in Fenderson, the Court discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.  
As such, in accordance with Fenderson, the Board has 
considered the propriety of staged ratings in evaluating the 
claims as noted below.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of 
the musculoskeletal system that becomes painful on use.  38 
C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions regarding pyramiding do not forbid consideration 
of a higher rating based on greater limitation of motion due 
to pain on use, including flare ups.  38 C.F.R. § 4.14. 
However, those provisions should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  8 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Rating evaluations for shoulder, arm, and hand, and related 
neurological disabilities are dependent on whether the arm 
involved is the major or minor, i.e., whether it is related 
to the dominant or nondominant hand.  Handedness for the 
purpose of a dominant rating will be determined by the 
evidence of record, or by testing on VA examination.  Only 
one hand shall be considered dominant.  38 C.F.R. § 4.69.  In 
this case, the Board observes the VA examination reports 
indicate that the Veteran is right-handed.  Therefore, as the 
shoulder disability in question relates to the Veteran's left 
shoulder, the rating evaluations for the minor or nondominant 
arm apply.

Under Diagnostic Code 5010, traumatic arthritis is rated as 
degenerative arthritis, pursuant to Diagnostic Code 5003.  
Degenerative arthritis, established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Regulations provide that, when the disability being rated is 
not specifically provided for in the rating schedule, it will 
be rated under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  Further, the provisions of 38 C.F.R. § 4.27 
provide that unlisted disabilities requiring rating by 
analogy will be coded with the first two numbers of the 
schedule provisions for the most closely related body part 
and "99."  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  The additional code is shown after a 
hyphen.  

Left Shoulder

The Veteran's service-connected degenerative joint disease of 
the left shoulder is currently rated as 10 percent disabling, 
pursuant to Diagnostic Code 5010 for arthritis.  

As noted above, degenerative arthritis will be rated on the 
basis of limitation. Pursuant to the rating schedule, under 
Diagnostic Code 5201, a 30 percent evaluation is warranted 
for the minor arm when motion is limited to 25 degrees from 
the side.  A 20 percent evaluation for limitation of motion 
of the minor arm when motion is only possible to the shoulder 
level or to midway between the side and shoulder level.  
38 C.F.R. § 4.71a, Diagnostic Code 5201. 

Normal range of shoulder motion is 180 degrees of flexion, 
180 degrees of abduction, 90 degrees of internal rotation, 
and 90 degrees of external rotation.  38 C.F.R. § 4.71, Plate 
II.

On VA examination in July 2004, the Veteran reported pain at 
5-6 out of 10 during all movements and made worse by carrying 
10 or more pounds and with sleeping with the left arm above 
the shoulder.  On evaluation, forward flexion was to 180 
degrees with pain starting at 160.  Abduction was to 180 
degrees and internal and external rotation were each to 90 
degrees.  Range of motion remained stable with repetition, 
and there was no lack of endurance, weakness, or fatigue.  X-
days showed degenerative changes in the left shoulder.  

On VA examination on December 12, 2005, range of motion of 
the left shoulder was to 180 degrees flexion, 180 degrees 
abduction with pain at 80 degrees, and 90 degrees internal 
and external rotation.  Motion was additionally limited with 
repetition due to pain and pain was the major functional 
impact.  Additional limitation due to weakness, fatigue, or 
lack of endurance was not present and the examiner was unable 
to determine without resort to speculation on whether pain, 
fatigue, weakness, lack of endurance, and incoordination 
additionally limited the joint function in degrees.  

On VA examination in February 2008, crepitus in the left 
shoulder was observed and range of motion was flexion to 140 
degrees with pain at 100 degrees, and abduction to 140 
degrees with pain at 90 degrees.  Internal rotation was to 90 
degrees and external rotation was to 80 degrees with no pain.  

On VA examination in April 2008, range of motion was flexion 
to 140 degrees with pain at 100 degrees, abduction to 140 
degrees with pain at 90 degrees, internal rotation was to 90 
degrees, and external rotation was to 80 degrees with no 
pain.  

Based on the above findings and affording the Veteran the 
benefit the doubt, the Board determines that a rating of 20 
percent, but no greater, is warranted for service-connected 
left shoulder degenerative joint disease as of the December 
12, 2005 VA examination, pursuant to Diagnostic Code 5201.  
As of December 12, 2005, the evidence reflects pain with 
movement of the left shoulder limiting the range of motion to 
90 degrees or less, i.e., shoulder level, and joint function 
was noted to be limited following repetitive use.  See Deluca 
supra.  However, a rating in excess of 10 percent is not 
warranted prior to December 12, 2005 as range of motion, even 
with consideration of pain, was limited to no less than 160 
degrees.  

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
As no ankylosis of the scapulohumeral joint, impairment of 
the humerus, or impairment of the clavicle or scapula was 
documented, contemplation of ratings under Diagnostic Codes 
5200, 5202, and 5203 is not warranted.  

Lumbar Spine

The Veteran's service-connected lumbar spine disability was 
rated noncompensably prior to February 16, 2008 and 10 
percent disabling from February 16, 2008 onward, under 
Diagnostic Code 5237 for lumbosacral strain.  

The applicable schedular criteria for the rating of all spine 
disabilities became effective on September 26, 2003.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2009).  As 
relevant to the lumbar spine, under the General Rating 
Formula for Diseases and Injuries of the Spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, unfavorable ankylosis of the 
entire spine warrants a 100 percent rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  Forward flexion of the thoracolumbar spine 
30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine warrants a 40 percent rating.  Forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spine contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis warrants a 
20 percent rating.  Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of height warrants a 10 percent rating.

The notes to the General Formula are as follows:

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire thoracolumbar spine, or 
the entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.  Note 
(6): Separately evaluate disability of the thoracolumbar and 
cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Under Diagnostic Code 5243, intervertebral disc syndrome is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome or the General Rating Formula for Diseases and 
Injuries of the Spine.  However, as noted below, 
intervertebral disc syndrome has not been shown nor have 
incapacitating episodes as defined in the regulations; 
therefore, evaluation under these criteria is not warranted. 

Throughout the appeal period, the range of motion of the 
lumbar spine was documented as to at least 90 degrees 
flexion, 30 degrees extension, and 30 degrees bilateral 
flexion and rotation.  These movements were without pain and 
no lack of endurance, weakness, or fatigue was observed upon 
repetition.  Lumbar spine X-rays from July 2004 were normal.  
December 2005 X-rays revealed L5-S1 facet hypertrophy and 
mild wedging at T12-L1, but no spondylolisthesis.  No muscle 
spasm, gait abnormality, ankylosis, or intervertebral disc 
syndrome was reported.  No signs of intervertebral disc 
syndrome were documented.

In July 2004, the Veteran indicated that he experienced low 
back pain at a 3 out of 10 and muscle spasms occurring once 
or twice per month.  He reported that there was no radiation, 
no falls, no incapacitation, and no need for a brace or 
assistive devices.  The Veteran stated that the disability 
did not affect his job, but did impact his activities at 
home, particularly playing with his son. 

On VA examination in February 2008, the pain in the lower 
back was documented as being severe, sudden, and sharp, and 
occurring one to six days per week.  The Veteran stated that 
flare-ups occurred weekly and were precipitated by standing 
and climbing stairs.  

Based upon the evidence, the Board finds that a compensable 
rating for the lumbar spine disability prior to February 16, 
2008 is not warranted.  During this period, the Veteran's 
range of motion was not limited and he exhibited no objective 
findings as to decreased functionality.  Further, subjective 
complaints indicated flare-ups of pain once or twice per 
month with no impediment to his employment activities.  
Absent objective evidence of loss of range of motion with or 
without pain, an initial compensable rating is not warranted 
for this period.  Additionally, without credible evidence of 
additional limitation, the Board concludes that the current 
noncompensable evaluation adequately portrays any functional 
impairment, pain, and weakness that the Veteran experiences 
as a consequence of use of his lumbar disability.  See 
DeLuca, supra, see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  

Further, a rating in excess of 10 percent from February 16, 
2008 onward is not supported by the evidence.  On examination 
in February 2008, range of motion was to 90 degrees flexion 
without further limitation due to pain, weakness, 
incoordination, or lack of endurance.  As such, forward 
flexion of the thoracolumbar spine was not limited to 60 
degrees or less, and the examiner specifically stated that 
there was no muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spine contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Also, 
without credible evidence of additional limitation, the Board 
concludes that the current 10 percent evaluation adequately 
portrays any functional impairment, pain, and weakness that 
the Veteran experiences as a consequence of use of his lumbar 
disability.  See DeLuca, supra, see also 38 C.F.R. §§ 4.40, 
4.45, 4.59.  Thus, the criteria for a rating in excess of 10 
percent have not been met for service-connected lumbar spine 
strain from February 12, 2008 onward.  

Knee Disability

The Veteran's service-connected degenerative joint disease of 
the left knee is rated  10 percent disabling under Diagnostic 
Code 5010, and service-connected right knee strain is rated 
noncompensable (zero percent) under Diagnostic Codes 5299-
5257.


Under Diagnostic Code 5260, flexion of the leg limited to 60 
degrees warrants a noncompensable evaluation.  A 10 percent 
evaluation is assigned for knee flexion limited to 45 
degrees.  A 20 percent evaluation is assigned for knee 
flexion limited to 30 degrees.  Knee flexion limited to 15 
degrees is assigned a 30 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, knee extension limited to 10 
degrees is assigned a 10 percent evaluation.  A 20 percent 
evaluation is warranted for knee extension limited to 15 
degrees.  A 30 percent evaluation is warranted for knee 
extension limited to 20 degrees.  Knee extension limited to 
30 degrees warrants a 40 percent evaluation.  A 50 percent 
evaluation is assigned for knee extension limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

VA's General Counsel has issued multiple opinions that are 
relevant to the rating of the Veteran's knee disabilities.  
The first indicates that a disability rated under Diagnostic 
Code 5257 may be rated separately under Diagnostic Codes 
5260, limitation of flexion of the knee, and 5261, limitation 
of extension of the knee.  See VAOGCPREC 23- 97.  Another 
opinion states that separate disability ratings may be 
assigned under Diagnostic Code 5260 and Diagnostic Code 5261 
for disability of the same joint without violating the 
provisions against pyramiding at 38 C.F.R. 
§ 4.14.; VAOPGCPREC 9-04.

Normal range of knee motion is 140 degrees of flexion and 
zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

With regard to his left knee, the Veteran has reported pain 
at a 5 out of 10, worse with activity, but without flare-ups 
in the morning.  No specific complaints with respect to the 
right knee were documented.  Range of motion of each knee has 
been to at least 90 degrees flexion and 0 degrees extension 
throughout the appeal period.  In December 2005, pain in the 
left knee started at 80 degrees and in February 2008, pain 
began at 20 degrees.  Examination of the left and right knee 
joints revealed crepitus and patellar tenderness.  The left 
knee also exhibited locking pain and grinding.  There was a 
4x5 centimeter scar noted on the left knee.  X-rays showed 
degenerative joint disease of the left knee; the right knee 
X-ray was normal.  The right knee motion was not additionally 
limited by pain, weakness, lack of endurance, or 
incoordination on repetition.  Of the above factors, pain 
limited the left knee.  Drawer and McMurray's tests of both 
knees were normal.  No instability was documented.  

As for the service-connected left knee disability, the Board 
assigns an initial rating of 20 percent, pursuant to 
Diagnostic Code 5260, as of the February 16, 2008 VA 
examination.  As of the examination, the Veteran demonstrated 
painful motion of the left knee beginning at 20 degrees of 
flexion.  Thus, with consideration of additional limitation 
of function due to pain, the Board determines that an initial 
rating of 20 percent, but no greater, is appropriate for 
service-connected left knee degenerative joint disease from 
February 12, 2008 onward.  See Deluca, supra.  Absent 
limitation of flexion to l5 degrees or less or evidence of 
limitation of extension, a rating in excess of 20 percent is 
not warranted.  

However, an initial rating in excess of 10 percent is not 
warranted prior to February 12, 2008.  Specifically, the 
Veteran's limitation of motion was not documented to be 30 
degrees or less of flexion or more than 15 degrees extension.  

As for the service-connected right knee strain, the Board 
finds that an initial compensable evaluation is not warranted 
at any time during the appeal period.  Specifically, the 
range of motion of the right knee was not limited to 45 
degrees or less, even with consideration of any pain 
experienced and was not further limited by weakness, 
incoordination, fatigue, or lack of endurance.  Further, X-
rays were normal.  Additionally, the Veteran has offered no 
specific complaints of loss of function of his right knee.  
Therefore, the Board concludes that an initial compensable 
rating for service-connected right knee strain is not 
supported by the evidence. 

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The Board notes that the Veteran has a residual scar 
associated with his service-connected left knee disability.  
However, the scar was not documented to be symptomatic.  
Therefore, a separate evaluation for this scar is not 
warranted.  38 C.F.R. Part 4, Diagnostic Codes 7803, 7804, 
7805.   

Further, as ankylosis, instability, dislocated or symptomatic 
removal of cartilage, impairment of the tibia and fibula, or 
genu recurvatum are not present, ratings under Diagnostic 
Codes 5256, 5257, 5258, 5259, 5262, and 5263 are not 
applicable.  Thus, a review of the record fails to reveal any 
additional functional impairment associated with the 
Veteran's service-connected knee disabilities so as to 
warrant application of alternate rating codes.

Extraschedular Rating

The Board also notes that an extraschedular rating is a 
component of a claim for an increased rating.  Barringer v. 
Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996).  The threshold factor for 
extraschedular consideration is a finding on part of the RO 
or the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for the service-connected disability at issue are inadequate.  
Thun v. Peake, 22 Vet. App.  111 (2008); see Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  
If so, factors for consideration in determining whether 
referral for an extraschedular rating include marked 
interference with employment or frequent periods of 
hospitalization that indicate that application of the regular 
schedular standards would be impracticable.  Thun, citing 38 
C.F.R. § 3.321(b)(1) (2009).  

In the present case, the Board finds no evidence that the 
Veteran's service-connected disabilities present such an 
unusual or exceptional disability picture at any time so as 
to require consideration of an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board acknowledges that the Veteran's service-connected left 
shoulder, lumbar spine, and left knee disabilities have had a 
significant impact on his occupation, resulting in a change 
of duties and the need to take days off.  (See the February 
2008 VA examination report indicating that the impact on 
activity due to the Veteran's orthopedic disabilities would 
be moderate for exercise, sports, and recreation, but 
indicated that no other activities would be limited.  
Additionally, there were significant effects on occupation 
due to decreased mobility and the ability to lift and carry 
was documented for the service-connected left shoulder, left 
knee, and lumbar spine disabilities.  The effects on the 
Veteran's occupation included assignment of different duties 
due to his back disability and the loss of two weeks work 
over the prior year due to knee pain).  However, the symptoms 
of these disabilities are fully contemplated in the ratings 
assigned under the rating schedule, and the record does not 
show that the disabilities markedly interfere with the 
Veteran's employment or limit his occupational functioning in 
an exceptional or unusual way.  For these reasons, the Board 
determines that a referral for an extraschedular rating is 
not warranted for any disabilities on appeal. 

Based on the above, the Board finds that a preponderance of 
the evidence is against ratings in excess of those assigned 
by the RO and the Board.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107; see also Gilbert at 53.  However, as 
reflected by the above discussion, the Board has applied the 
benefit of the doubt doctrine where warranted; however, the 
preponderance of the evidence is against ratings in excess of 
the ratings assigned.  Therefore, claims for ratings in 
excess of those ratings assigned must be denied.


ORDER

An initial rating in excess of 10 percent for service-
connected degenerative joint disease of the left shoulder, 
prior to December 12, 2005, is denied.

An initial rating of 20 percent, but no greater, for service-
connected degenerative joint disease of the left shoulder 
from December 12, 2005 onward, is granted subject to the 
regulations governing the award of monetary benefits.

An initial compensable rating for service-connected lumbar 
strain, prior to February 16, 2008, is denied.

An initial rating in excess of 10 for service-connected 
lumbar strain, from February 16, 2008 onward, is denied.

An initial rating in excess of 10 for service-connected 
degenerative joint disease of the left knee, prior to 
February 16, 2008, is denied.

An initial rating of 20 percent, but no greater, for service-
connected degenerative joint disease of the left knee from 
February 16, 2008 onward, is granted subject to the 
regulations governing the award of monetary benefits.

An initial compensable rating for service-connected right 
knee strain is denied.


REMAND

Although cognizant of the delay that will result, the Board 
finds that a remand is necessary with respect to the 
Veteran's initial rating claim for service-connected 
bilateral hearing loss.  Specifically, the Board finds that 
the July 2004, December 2005, and February 2008 VA 
audiological examinations are all inadequate.  See Barr at 
312.  In this regard, the Board notes that in Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, 
relevant to VA audiological examinations, in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing 
disability in his or her final report.  Although there are 
three audiological VA examination of record, none of the 
examiners addressed such effects in the report.  Moreover, 
there is no evidence in the file, to include the Veteran's 
own statements, that sufficiently discusses these effects.  
Therefore, the Board concludes that another VA examination is 
required to ascertain the nature and severity of the 
Veteran's bilateral hearing loss. 

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
examination in order to ascertain the 
nature and severity of his service-
connected bilateral hearing loss.  
The claims file should be made 
available for review, and the 
examination report should reflect 
that such review occurred.  The 
examiner is requested to identify 
auditory thresholds, in decibels, at 
frequencies of 1000, 2000, 3000, and 
4000 Hertz.  A Maryland CNC Test 
should also be administered to 
determine speech recognition scores.  
The examiner is also requested to 
discuss the functional effects of the 
Veteran's bilateral hearing loss on 
his daily activities. 

2.	After completing the above action and 
any other development as may be 
indicated by any response received as 
a consequence of the actions taken in 
the preceding paragraphs, the 
Veteran's claim should be 
readjudicated, to include all 
evidence received since the March 
2009 statement of the case.  If the 
claim remains denied, the Veteran and 
his attorney should be issued a 
supplemental statement of the case.  
An appropriate period of time should 
be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).








	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


